This cause was filed herein August 13, 1931, and thereafter the brief was filed on October 12, 1931. Defendant in error filed a motion to dismiss, which was, thereupon denied.
Since that date, on April 22, 1933, the defendant in error has filed a confession of error, and asks that the cause be reversed and remanded to the lower court for further proceedings, since the cause has never been fully tried in the court below, and it appears upon examination of the petition in error and the prayer thereof that the plaintiff in error seeks to have the cause reversed and remanded, with instructions to reinstate plaintiff in error's answer, and that the cause proceed to trial in accordance with the statutes in such case made and provided. The cause is, therefore, upon said application and confession of error, reversed and remanded, with directions to proceed in accordance with the prayer of the petition in error.